Citation Nr: 9909623	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1964 to December 
1965.  

In August 1987, the veteran submitted a claim of service 
connection for PTSD.  In September 1987, the RO requested 
that the veteran provide additional information concerning 
his stressors in Vietnam and the names and addresses of any 
medical care providers who treated him for PTSD since 
service.  The veteran did not respond to the RO's request, 
and he was informed by letter in December 1987 that his claim 
was denied.  A rating action was not done at this time, and 
it is presumed that the RO considered the veteran's claim as 
abandoned.  Accordingly, finality does not attach to this 
rating action, and the claim of entitlement to service 
connection for PTSD will be considered on a de novo basis.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the RO 
which found that the claims for service connection for PTSD 
and a low back disorder were not well grounded.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has PTSD which is due to disease or injury in 
service.  

2.  No competent evidence has been submitted to show that the 
veteran has a chronic low back disability which is due to 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

On a Report of Medical History for induction into service in 
January 1964, the veteran indicated that he had frequent 
trouble sleeping and nervous trouble and had been treated for 
a nervous stomach disorder 11/2 years earlier.  On examination 
at that time, the veteran's psychiatric status and spine were 
normal.  The service medical records, including his 
separation examination in December 1965, were negative for 
any complaints, findings, or diagnosis referable to any 
psychiatric or low back problems.  

On his original application for VA Compensation Benefits in 
June 1966, the veteran made no mention of any psychiatric or 
low back problems.  

In June 1966, the veteran was hospitalized at a VA medical 
facility for treatment of malaria.  The report did not 
reflect any complaints or diagnoses referable to any 
psychiatric or low back disorder.  

A statement from [redacted], an acquaintance of the 
veteran, received in July 1966, was to the effect that she 
had known the veteran since February 1965, and had not 
observed anything unusual about his mental condition.  

A private medical report from Broughton Hospital, Morgantown, 
North Carolina, received in April 1968, shows the veteran was 
admitted in June 1967 for treatment of psychiatric problems.  
The veteran reported that he hadn't felt "right" in a long 
time, and that he was never sick until he went into the 
service.  The veteran reported that he had a poor memory and 
worried over his finances.  He felt neglected since the birth 
of his child in January and felt that people were working 
against him.  The veteran also reported that he felt 
persecuted.  The veteran's wife and parents attributed the 
veteran's condition to service and his having served in 
Vietnam and having had malaria.  According to the committing 
physician, the veteran had shown evidence of depression for 
several weeks.  The veteran had been violent toward his wife 
and had beat her several times.  The physician also noted 
that the veteran's mother and brother had been hospitalized 
for nervous breakdowns in the past.  The impression at that 
time was depressive reaction with anxiety features.  The 
stressor was indicated as marital conflict.  The final 
diagnosis in July 1967 (at discharge) was the same, 
depressive reaction with anxiety features.  The stressors 
included the birth of his first child and financial worries.  

VA medical records indicate that the veteran was hospitalized 
in September 1972 for psychiatric problems then diagnosed as 
schizophrenia.  At that time, the veteran reported that he 
believed his emotional problems had been present all of his 
life.  The report indicated that the veteran had been 
hospitalized at a private hospital for three weeks in June 
1967 after beating his wife, and had been hospitalized at a 
VA facility in March 1968 following domestic difficulties; a 
diagnosis of schizoid personality was apparently made during 
the latter hospitalization.  A physical examination in 
September 1972, showed the veteran stood erect, was well 
muscled, and had full range of motion in his spine.  Reflexes 
were normal and there was no evidence of paresthesia.  There 
was no mention of any back problems or problems relating to 
PTSD, nor were there any references made by the veteran to 
any memory difficulties or problems relating to Vietnam or to 
military service.  

Copies of the veteran's service personnel records indicates 
that he was assigned to HQ & HQ Co, 2nd Bn, 7th Cav, 1st Cav 
Div while in Vietnam from September 17, to December 16, 1965.  
His military occupational specialty was that of a wireman.  
The personnel records indicates that the veteran was not 
awarded any citations or decorations for valor or combat with 
the enemy and was authorized to wear only the Vietnam Service 
Medal.  (A copy of his DD 214 indicated additional 
decorations of the Good Conduct Medal and the Combat Infantry 
Badge (CIB).)  

VA medical records for the period from 1978 to 1992 show 
treatment for numerous problems.  The medical records show 
the veteran was hospitalized in January and February 1982 for 
psychiatric problems, which were diagnosed as schizophrenia.  
The report also indicates that the veteran had a long history 
of multiple psychiatric admissions.  

In response to the RO's request for information, a letter 
from Blue Ridge Center (a mental health service) was received 
in July 1996.  The letter indicated that the veteran had been 
client there since December 1977 and was usually seen every 
three months.  The veteran was last seen in June 1992, and 
the diagnosis was that of schizophrenia, paranoid type.  

In February 1997, copies of treatment records were received 
from Dr. L. Patrie, showing treatment for psychiatric 
problems from 1987 to 1996.  The diagnoses included bipolar 
affective disorder and hypomania.  

VA medial records from 1992 to 1998 show treatment for 
various medical problems.  A progress note in August 1997, 
indicated that the veteran insisted on being evaluated for 
PTSD.  On examination, the veteran reported that he was 
assigned various duties while in Vietnam, which included 
"stringing wire, working the switchboard, perimeter guard 
duty and perimeter patrol.  The veteran also reported that he 
went out on search and destroy missions with the 101st 
Airborne Division, and that he was involved in an ambush in 
Da Nang Valley when 350 soldiers were killed or wounded.  The 
veteran reported that he engaged the enemy in combat and 
helped load wounded and dead soldiers onto helicopters.  The 
assessment was "possible PTSD, Bipolar Disorder or 
psychiatric illness aggravated by Vietnam service."  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1997); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Additionally, VA regulations require 
three elements to establish service connection for PTSD: 
medical evidence establishing a clear diagnosis of the 
condition; credible evidence that an inservice stressor 
occurred; and a link, established by medical evidence, 
between the current symptoms and the inservice stressor.  If 
a claimed inservice stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1997); see also 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

Where the veteran did not engage in combat or there is no 
evidence of combat service or the claimed stressor is not 
related to combat, lay testimony of the veteran, standing 
alone, is not sufficient to establish occurrence of the 
alleged stressor.  See West v. Brown, 7 Vet. App. 70 (1994).  
Where the record does not include service department evidence 
that the veteran engaged in combat or was awarded the Purple 
Heart, Combat Infantryman Badge or similar combat citation, 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  The available 
service records must support, and not contradict, the 
veteran's lay statement concerning his noncombat related 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The threshold question to be answered in this case is whether 
the veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  

The Court has also held that, in order to show that a claim 
for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  "Although the claim need 
not be conclusive, the statute [38 U.S.C.A. § 5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

PTSD

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis referable to any 
psychiatric problems during service.  Likewise, his 
separation examination in December 1965, showed his 
psychiatric status was normal.  

Similarly, the veteran made no mention of any problems 
referable to PTSD or any other psychiatric abnormalities on 
his original application for VA compensation benefits 
received in July 1966.  

As indicated above, in order to establish service connection 
for PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition; credible evidence that an 
inservice stressor occurred; and a link, established by 
medical evidence, between the current symptoms and the 
inservice stressor.  In the instant case, the veteran has 
failed to satisfy the criterion to the effect that there must 
be a clear diagnosis of PTSD in order to grant service 
connection.  While the Board notes that an assessment offered 
on a VA outpatient report in August 1997 included "possible 
PTSD," the Board finds that this does not satisfy the 
requirement of a clear diagnosis. 

While the veteran contends that he currently has PTSD, he is 
not competent to offer an opinion regarding the question of 
medical diagnosis.  Espiritu.  Therefore, in the absence of 
competent medical evidence showing that the veteran has PTSD 
at present which is attributable to service, the Board finds 
that a well-grounded claim has not been submitted.  
Grottveit.  

 
Low Back Disorder

As noted above, in order for consideration to be given to a 
claim of service-connection, there must be a showing that a 
particular injury or disease resulting in disability was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Additionally, VA Regulations provide:  

(a)	Service connection connotes many 
factors but basically it means that the 
facts, shown by evidence, establish that 
a particular injury or disease resulting 
in disability was incurred coincident 
with service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  

38 C.F.R. § 3.303 (1998)  

The service medical records, including the veteran's 
separation examination in December 1965, are negative for any 
complaints, treatment, or abnormalities referable to a low 
back disorder during service.  

Likewise, the veteran made no mention of any back problems on 
his original application for VA Compensation Benefits in June 
1966, and no pertinent abnormalities were noted on a VA 
hospital report in September 1972.  In fact, at that time, 
the veteran's back was described as well muscled.  The 
veteran stood erect and he had full range of motion of the 
spine.  

While the veteran believes that he has a back disorder which 
is related to service, he has presented no medical evidence 
to support this lay assertion.  The veteran is not competent 
to offer an opinion regarding the question of medical 
causation, or the etiology of any claimed back disorder.  
Espiritu.  Moreover, the veteran has provided no competent 
medical evidence that he has any current back disorder.  

The Court has held that in order to establish service 
connection, the evidence must show that the veteran currently 
has a disability stemming from service.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Although the veteran 
believes that he is entitled to an award of service 
connection for a low back disorder, he has not presented any 
competent evidence of a current disability.  In the absence 
of any competent medical evidence showing a presently 
existing disability, there is no basis to grant service 
connection for any claimed low back disorder.  

In deciding this claim, the undersigned notes that where a 
claim for service connection is brought by a veteran who 
engaged in combat, the Board must apply 38 U.S.C.A. § 1154, 
which provides that satisfactory lay or other evidence that a 
disease or an injury was incurred in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even if there are no official records 
indicating service incurrence.  38 U.S.C.A. § 1154 (West 
1991); Swanson v. Brown, 4 Vet. App. 148, 151-52 (1993); 
Smith v. Derwinski, 2 Vet. App. 137, 140 (1992); 38 C.F.R. § 
3.304(d) (1998).  The Board notes, however, that the 
provisions of 38 U.S.C.A. § 1154 are limited to the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and not with the 
question of current disability which requires competent 
medical evidence.  See Brammer.  In other words, these 
provisions only relax the evidentiary requirements for 
determining what happened in service.  The provisions do not 
establish service connection for a combat veteran.  The 
veteran must still meet the Caluza test by presenting 
competent evidence of a current disability and medical 
evidence showing a nexus between a current disability and 
service.  This discussion is not meant to infer combat status 
on the veteran as there is some conflicting evidence in this 
regard.  However, there is no need at this time to make such 
a decision because it would not impact on the findings 
pertaining to the issues presently before the Board.

Finally, the Board notes that the veteran's representative 
has asserted that full development should be undertaken even 
if the veteran's claims are not found to be well grounded.  
In that regard, The United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C.A. § 5107(a), the 
VA's duty to assist is limited to "only" those claimants 
who have established a well grounded claim.  Epps v. Gober, 
126 F. 3d. 1464 (Fed. Cir. 1997).


ORDER

As well-grounded claims of service-connection for PTSD and a 
low back disorder have not been presented, the appeal is 
denied.



			
	Iris S. Sherman
Member, Board of Veterans' Appeals


 
- 11 -





